Citation Nr: 0115109	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for elevated cholesterol.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1987 
and June 1987 to September 1999.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 rating decision by the Buffalo, New York RO, in 
pertinent part, which denied service connection for elevated 
cholesterol.  The veteran was notified of the RO's decision 
in a February 2000 letter, and a notice of disagreement was 
received by the RO in May of 2000.  A statement of the case 
was issued in May of 2000, and a supplemental statement of 
the case (SSOC) was issued in December of that same year.  A 
substantive appeal was received by the RO in February 2001.


FINDINGS OF FACT

The veteran's medical records establish that the veteran 
suffered from elevated levels of cholesterol during service 
and continues to experience such condition.

CONCLUSION OF LAW

Elevated cholesterol is not a disease, disability, or injury 
for which applicable law permits service connection.  38 
U.S.C.A. §§ 101 (16), 1110, 1131; 38 C.F.R. §§ 3.303, 4.1 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he suffered 
from elevated cholesterol during service.  In June of 1999, 
the veteran submitted a claim for service connection for 
elevated cholesterol.  An August 1999 VA examination notes 
the veteran's history of hyperlipidemia with a cholesterol 
level of 277.  No clinical findings were reported.  The 
veteran denied taking any lipid lowering medications.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski , 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation that now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law contains new 
sections, to be codified in title 38, United States Code, 
with respect to the duty to assist and the development of 
claims.

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran must still 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, service medical records show that the veteran 
suffered from elevated cholesterol in August of 1999.  Under 
applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
The Court has stated that "[t]he United States pays 
compensation to veterans when they have, in honorable service 
to their nation, suffered a loss that is reflected in the 
decreased ability to earn a living for themselves and their 
families."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
see also Allen v. Brown, 7 Vet. App. 439 (1995).  Under these 
criteria, an elevated cholesterol level is not a "disability" 
for VA compensation benefit purposes.  Therefore, it is 
crucial to determine whether the veteran's diagnosis is 
either a laboratory test or, in and of itself, a disability.  
61 Fed. Reg. 20,440 (May 7, 1996).  According to 61 Fed. Reg. 
20,440, veteran's receiving diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory test results not appropriate for the rating 
schedule to address.

Moreover, there is no medical evidence of record (and the 
veteran has not alluded to any such evidence elsewhere) that 
the veteran is currently or ever has been diagnosed as having 
heart disease or any other disability associated with his 
elevated levels of cholesterol.  In short, there simply is no 
medical diagnosis of a current disability to support the 
claim.  See Brammer, supra. 

As discussed above, the Board is well aware of the recent 
changes in law with regard to VA's duty to assist claimants, 
including the necessity of securing such pertinent military 
and non-military records as may substantiate the veteran's 
claim.  Here, however, the veteran has not pointed to any 
additional documentary evidence that is relevant to his 
claimed disability.  The veteran was afforded a VA 
examination in 1999.  Furthermore, by virtue of the May 2000 
statement of the case and the December 2000 supplemental 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the evidence necessary to substantiate the claim.  Thus, 
the statutory requirements in the Veterans Claims Assistance 
Act of 2000 have been fully satisfied by the development 
action undertaken by the RO.

As discussed above, the clear weight of the evidence is 
against the veteran's claim.  As the negative and positive 
evidence is not in approximate balance with respect to any 
material point, there is no doubt to be resolved in the 
veteran's favor and his claim for service connection for a 
disability manifested by elevated cholesterol is therefore 
denied.

ORDER

Entitlement to service connection for elevated cholesterol is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals




 

